Citation Nr: 1033271	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-33 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for residuals of Agent 
Orange exposure.  



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970 and had service in the Republic of Vietnam from December 
1969 to November 1970.   

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 2006 and April 2009 decisions rendered by 
the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In the September 2006 
decision, the RO denied the claims for service connection for 
hearing loss, tinnitus, and exposure to Agent Orange.  In the 
April 2009 decision, the RO denied the claims for service 
connection for a back and neck disability. 

A hearing was held in on May 26, 2010, in Winston-Salem, North 
Carolina, before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The issues of entitlement to service connection for a low back 
and neck disability, hearing loss, and tinnitus will be addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

While the Veteran is presumed exposed to herbicide agents as a 
result of his service in Vietnam, he has not identified, nor does 
the evidence show, any disability that is related to such 
herbicide exposure.  
CONCLUSION OF LAW

In the absence of a current disability, the criteria for service 
connection for residuals of Agent Orange have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Assist and Notify

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the Board acknowledges that the Veteran has not 
been provided adequate notice in conjunction with his claim for 
residuals of Agent Orange exposure.  However, as will be 
discussed below, the Veteran has specifically stated that he does 
not have a current disability that he believes is related to his 
herbicide exposure in service.  Instead, he has indicated that he 
filed his current claim in the event that a future disorder 
develops.  As such, the Board must deny the claim in the decision 
below as a matter of law.  Therefore, the duty to notify and to 
assist provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 
(2002) (the VCAA has no effect on appeal limited to 
interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA does not apply 
because the issue presented is solely of statutory and regulatory 
interpretation and/or the claim is barred as a matter of law in 
that it cannot be substantiated.  See Smith v. Gober, 14 Vet. 
App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), 
cert. denied, 537 U.S. 821 (2002). See also, VAOPGCPREC 5-2004 
(June 23, 2004).  

Moreover, the RO did generally advise the Veteran in the August 
2006 and February 2009 letters of the need for information or 
evidence concerning the claim for service connection.  
Specifically, he was advised of the need to provide evidence of a 
current physical or mental disability.  The Veteran was also 
informed in the August 2008 statement of the case (SOC) that the 
law required evidence of a current disability.  

In addition, the Veteran was afforded an opportunity to set forth 
his contentions during the hearing before the undersigned in May 
2010.  The Board recognizes the duty of the hearing officer to 
explain fully the issues and suggest the submission of evidence 
that a claimant may have overlooked.  Bryant v. Shinseki, 23 Vet. 
App. 488 (2010).  The undersigned did advise the Veteran that 
based on his service in Vietnam he was presumed exposed to Agent 
Orange and that there were certain disabilities to which Agent 
Orange was presumed to be related.  (See Hearing Transcript at 
12.)  He was specifically asked to identify what disability or 
disabilities he believed were associated with Agent Orange.  
However, he did not identify any current disability.  Instead, he 
only expressed his concern that he could develop a disability in 
the future.  (See Hearing Transcript at 12-13.)  


II.  Law and Analysis

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e).  Section 3.307(d)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 
3.307(d)(6) also provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(d)(6)(iii).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam. Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, ischemic heart disease (including, 
but not limited to, acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina), 
all chronic B-cell leukemias (including, but not limited to, 
hairy-cell leukemia and chronic lymphocytic leukemia),  multiple 
myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset. 38 
C.F.R. § 3.309(e), Note 2. F or the purposes of § 3.307, the term 
herbicide agent means a chemical in an herbicide used in support 
of the United States and allied military operations in the 
Republic of Vietnam during the Vietnam era. 38 C.F.R. § 
3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted. See Notice, 67 Fed. Reg. 42600-42608 
(2002).  Notwithstanding the foregoing, regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service. 
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994). In other words, a presumption of service 
connection provided by law is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure. See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

In this case, the Veteran did serve in the Republic of Vietnam 
from December 1969 to November 1970.   Therefore, he is presumed 
to have been exposed during such service to certain herbicide 
agents, including Agent Orange.   However, the Veteran has not 
indicated that he has any of diseases set forth under 38 C.F.R. 
§ 3.309(e).    Nor has he identified any other disease that he 
believes is associated with his presumed exposure to Agent 
Orange.  Rather, he has expressed concern about developing a 
disease in the future and stated that he was advised by a 
physician to file a claim based on Agent Orange exposure.  

As previously noted, the Veteran has been advised on multiple 
occasions that he needs to identify a current disability that he 
believes is associated with his active duty service, yet he has 
not done so.  While the Board recognizes the Veteran's concern 
about developing a disease in the future, under the current law, 
VA may not compensate a Veteran for a disease that he may or may 
not have in the future.  

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court of Appeals for 
Veterans Claims (Court) noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

In this case, absent any suggestion that the Veteran has a 
current disability that is associated with Agent Orange, the 
claim must be denied.  The Board does note that the Veteran can 
file another claim with VA if he develops a disorder in the 
future.  


ORDER

Service connection for residuals of Agent Orange exposure is 
denied.  


REMAND

As to the remaining claims on appeal, the Veteran has presented 
evidence of a current hearing loss disability, tinnitus, a back 
condition, and a neck condition.  There is a question, however, 
as to whether these conditions are related to his active duty 
service.  

With respect to his claims for service connection for hearing 
loss and tinnitus, the Veteran has contended that he was exposed 
to acoustic trauma during his period of service and that this was 
the injury sustained from which the disorders resulted.  His 
service treatment records do not show treatment for hearing loss 
or tinnitus; however, the Board notes that the Veteran is 
considered competent to relate a history of noise exposure during 
service. See 38 C.F.R. § 3.159(a)(2).  In addition, the Veteran 
has submitted evidence of current hearing loss and tinnitus.  In 
particular, a May 2005 VA outpatient treatment record revealed 
mild to moderately severe bilateral sensorineural hearing loss 
and noted the Veteran's reports of constant tinnitus.  However, 
the evidence of record does not include a medical opinion 
addressing whether the Veteran currently has hearing loss and 
tinnitus related to his military service.  Therefore, the Board 
finds that a VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of any hearing 
loss and tinnitus that may be present.  

Turning to the claim for a back disorder and a neck disorder, the 
Veteran has alleged that his base in Vietnam was hit by incoming 
fire and that he struck his head and was knocked unconscious when 
he ran full speed to get to a bunker.  He has asserted that he 
has had problems with his neck and back since that time and that 
he saw a chiropractor following his discharge from service, but 
he has been unable to obtain any treatment records.  The Veteran 
has also has submitted current VA outpatient treatment records 
showing treatment for a back and neck disability.  

A review of the Veteran's service treatment records shows no 
mention of the incident in which he was knocked unconscious.  The 
Board notes, however, that the same incident formed the basis for 
the RO's grant of service connection for posttraumatic stress 
disorder (PTSD).  In essence, the event involving incoming rocket 
fire to the base has been verified.  In addition, the Veteran 
submitted photographs taken during his service in Vietnam, and on 
the back of one of those pictures, he had written that they had 
been hit by incoming fire.  

Based upon the evidence of the in-service event and of a current 
disability, the Board finds that a VA examination would be 
helpful to help resolve the question as to etiology of any 
current back and neck disorders.  

Moreover, there are potentially relevant records that may help 
the Veteran in substantiating the claims.  In particular, an 
April 2005 letter from the Disability Benefits Division of the 
Railroad Retirement Board indicates that the Veteran was found to 
have met the requirements for a disability annuity.  
Unfortunately, any medical records used to make that 
determination are not associated with the Veteran's claims file.  
Therefore, the RO should assist the Veteran in obtaining such 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the appellant 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his claimed disorders.  After 
acquiring this information and obtaining any 
necessary authorization, the RO should obtain 
and associate these records with the claims 
file.  A specific request should be made for 
the Veteran's current VA treatment records 
and for medical records from the Railroad 
Retirement Board.  

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine the 
nature and etiology of any current hearing 
loss and tinnitus that may be present.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed, including the Maryland CNC test 
and a puretone audiometry test.  The examiner 
is requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records, 
post-service medical records, and his own 
assertions.  The examiner should convert any 
audiometric results using ASA standards to 
ISO-ANSI standards in order to facilitate 
data comparison, and he or she should provide 
an interpretation of any audiometric findings 
contained on a graph

The examiner should note that the absence of 
in-service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability 
and a medically sound basis for attributing 
that disability to service may serve as a 
basis for a grant of service connection for 
hearing loss where there is credible evidence 
of acoustic trauma due to significant noise 
exposure in service, post-service audiometric 
findings meeting the regulatory requirements 
for hearing loss disability for VA purposes, 
and a medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service.  It should be noted that 
he is competent to attest to factual matters 
of which he had first-hand knowledge.

The examiner should then state an opinion as 
to the likelihood (likely, unlikely, at least 
as likely as not) that the Veteran has 
current bilateral hearing loss and tinnitus 
that are causally or etiologically related to 
his military service, including noise 
exposure.  He or she should also address 
whether the Veteran has tinnitus that is 
caused or otherwise related to his hearing 
loss.  In so doing, the examiner should 
discuss medically known or theoretical causes 
of hearing loss and tinnitus and describe how 
hearing loss and tinnitus which result from 
noise exposure generally present or develop 
in most cases, as distinguished from how 
hearing loss and tinnitus develop from other 
causes, in determining the likelihood that 
current hearing loss and tinnitus were caused 
by noise exposure in service as opposed to 
some other cause.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.   The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current back and neck 
disorders that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file, including the Veteran's 
service treatment records, post-service 
medical records, and his own assertions. 

The examiner is advised that the while a low 
back or neck injury was not noted in the 
Veteran's service treatment records, VA has 
found credible supporting evidence that an 
explosion occurred in Bien Hoa, Vietnam, in 
1970.  

For each back and neck disorder diagnosed, 
the examiner should state whether it is at 
least as likely as not that the disorder is 
etiologically related to his military 
service, including the explosion in Vietnam.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  After completing the above actions, the 
RO should conduct any other development as 
may be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs.  The RO should review 
the examination reports to ensure they are in 
compliance with the directives of this 
remand.  If the reports are deficient in any 
manner, the RO must implement corrective 
procedures.

5.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999). 
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


